ICJ_080_CertainPhosphateLands_NRU_AUS_1989-07-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 18 JULY 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
A PHOSPHATES A NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 18 JUILLET 1989
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 18 July 1989, I.C.J. Reports 1989, p. 12.

Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 18 juillet 1989, C.LJ. Recueil 1989, p. 12.

 

Sales number 5 6 1
N° de vente :

 

 

 
12

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1989

18 juillet 1989

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE

Présents: M. Rupa, Président; M. MBAYE, Vice-Président; MM. LACHS,
ODA, AGO, SCHWEBEL, sir Robert JENNINGS, MM. BEDJAOUI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK,
juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 19 mai 1989 par la-
quelle la République de Nauru a introduit une instance contre le Com-
monwealth d'Australie au sujet d’un différend relatif à la remise en état de
certaines terres à phosphates à Nauru exploitées sous administration
australienne avant l’indépendance de Nauru;

Considérant que, le 19 mai 1989, une copie de la requête a été transmise
au Commonwealth d'Australie par l'intermédiaire de son ambassadeur
aux Pays-Bas;

Considérant que la République de Nauru a désigné comme agent
M. V.S. Mani, secrétaire en chef de la République de Nauru, et que le
Commonwealth d'Australie a désigné comme agent M. Tom Sherman,
secrétaire adjoint au bureau de |’ Attorney-General;
TERRES À PHOSPHATES À NAURU (ORDONNANCE 18 VII 89) 13

S’étant renseignée auprès des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République de Nauru, le 20 avril 1990;

Pour le contre-mémoire du Commonwealth d’ Australie, le 21 janvier
1991;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-huit juillet mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique de Nauru et au Gouvernement du Commonwealth d'Australie.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
